UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

ke ee ee ee me ee we me ee ee ee ee ee ee dt td x
UNITED STATES OF AMERICA
ORDER MODIFYING
v. CONDITIONS OF RELEASE
MARIA LUISA ESTRELLA JAIDI,
: 19 Cr, 890 | CS)
Defendant.
eee ene x

Upon the joint application of the United States of America and the defendant, MARIA
LUISA ESTRELLA JAIDI, and the issue having been heard by the Court on the date below, it is
hereby ORDERED that the defendant’s conditions of release, previously imposed by the Court
on March 13, 2019, shall be modified by eliminating the requirement of GPS monitoring. The
Pretrial Services office is accordingly requested to remove defendant’s electronic bracelet. In

all other respects, the conditions of release previously imposed shall remain in place.

  
 
 

Dated: December 18, 2019 SO ORDERED:
White Plains, New York . 6

United States Magistrate Judge
Hon. Lisa hneonet TAC
United States Hag jate Judge

United States District Court
Southern District of New York

   

 

   

US\BARREV\20769771.1

 
